FILED
                            NOT FOR PUBLICATION                              NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: SHEPARD JOHNSON and MONTE                 No. 10-60002
JOHNSON,
                                                 BAP No. 09-1188-JuMkMo
               Debtors,

SHEPARD JOHNSON,                                 MEMORANDUM *

               Appellant,

  v.

UST - UNITED STATES TRUSTEE,
SACRAMENTO; et al.,

               Appellees.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Jury, Markell, and Montali, Bankruptcy Judges, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Shepard Johnson appeals pro se from the judgment of the Bankruptcy

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel (“BAP”) affirming the bankruptcy court’s order approving a

settlement agreement between the Chapter 7 trustee and the Solarte lot owners.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP

decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We affirm.

      Contrary to Johnson’s contention, the bankruptcy court did not abuse its

discretion by approving the settlement agreement because the facts in the record

establish that the compromise was fair, reasonable, equitable, and adequate. See

Martin v. Kane (In re A & C Props.), 784 F.2d 1377, 1380-81 (9th Cir. 1986)

(approval of a compromise is not an abuse of discretion where the record contains

a factual foundation establishing that the compromise was fair, reasonable, and

adequate).

      Johnson’s remaining contentions, including that the bankruptcy court failed

to make specific findings of fact, are unpersuasive.

      AFFIRMED.




                                          2                                    10-60002